REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previous objections to the drawings are withdrawn in view of applicant’s replacement drawings and amendments to the specification filed 01/17/2022, which the examiner hereby approves.  

Specification
The examiner approves applicant’s new title filed 01/17/2022 of: METHOD OF FORMING SEMICONDUCTOR STRUCTURE INCLUDING LATERALLY ETCHING SEMICONDUCTOR MATERIAL IN FIN RECESS REGION AND DEPOSITING METAL GATE THEREIN.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 01/17/2022.  


Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The previous rejections under § 112(a) are withdrawn in view of applicant’s claim amendments filed 01/17/2022.

Allowable Subject Matter
Claims 1-18 & 23-24 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 16, similarly including:
filling a fin recess region with a first material resulting in a filled semiconductor structure;
forming a top layer over a first portion of the filled semiconductor structure;
etching a source region and a drain region from a second portion of the filled semiconductor structure;
laterally etching a portion of the first material from a front and a back sidewall of the first portion exposed by the source and drain regions to form a back sidewall trench;
depositing a second material on the front and the back sidewall trench; 6Application No.: 16/527,948
fAttorney Docket No.: 15639.0096-00000orming a source contact on the source region and forming a drain contact on the drain region;
removing the top layer to expose a top surface of the first portion;
removing the first material, and partially re-exposing the recess region,
in combination with the other structural limitations as claimed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892